TO:

FROM:

DATE:

: 3:21-cr-00045-MJN Doc #: 7 Filed: 04/28/21 Page: 1 of 2. PAGEID #: 16

PASCCIL tt. te
United States District Court
Southern District of Ohio

Related Case Memorandum
Criminal Cases

District Judge Walter H. Rice and District Judge Michael J. Newman

 

Sophia R. Bryant , Deputy Clerk

 

4/16/2021

 

SUBJECT: Case Caption: _USA v. Michael Miller

 

CASE NUMBER: 3:21-cr-45

 

DISTRICT JUDGE: Walter H. Rice

File Date: 4/13/2021

 

 

This memorandum is to notify you that the defendant information sheet on the above referenced
case reflects the following alleged related case(s):

 

 

 

 

Related Case(s): __3:20-cr-70

Case Caption: USA v. Lamont Hancock

Case Number: —_3:20-er-70 District Judge: Michael J. Newman
File Date: 7/14/2020 Magistrate Judge: _ N/A

Related Case(s):

Case Caption:

 

 

Case Number: District Judge:

File Date: Magistrate Judge:
_ Case:3:21-cr-00045-MJN Doc #: 7 Filed: 04/28/21 Page: 2 of 2 PAGEID #: 17

a te

Memo Re: Related Criminal Cases
Page 2

The District Judges having conferred, we respond to Deputy Clerk Sophia R. Bryant
as follows:
Judges’ Response:

We agree that the cases are not related and that the subject case should remain
[1 ~~ with the Judge to whom it is assigned.

We agree that the cases are related and that the subject case should be
JY ceanstened to the docket of Judge _ wirehae Sie TR PNG

 

We agree that although the cases are related, the subject case nevertheless should
remain with the Judge to whom it was assigned.

We are unable to agree and will accept any decision made by the Chief Judge.

I am the Judge on both/all of the listed cases and have determined that the cases
are not related.

I am the Judge on both/all of the listed cases and have determined that the cases
1 are related and they shall both/all remain on my docket.

Other Direction of Judge:

 

 

Lau s0x,

United States District Judge

 

United States District Judge

 

United States District Judge

ce: Courtroom Deputies

Revised 9/14/2012
